Citation Nr: 0024300	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1947.  This is an appeal from a December 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Cleveland, Ohio, which denied entitlement to service 
connection for a right knee disability secondary to a 
service-connected disability.  In June 1999 the veteran 
participated in a video conference hearing with a member of 
the Board of Veterans' Appeals (Board).  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  A right knee disability was not demonstrated either 
during the veteran's active military service or for many 
years thereafter.  

3.  When the veteran was examined by the VA in July 1998 the 
diagnoses included a chronic right knee sprain.  

4.  There is a reasonable probability that the veteran's 
current chronic right knee sprain was caused by or is related 
to a service-connected disability.  


CONCLUSION OF LAW

Service connection for the veteran's current chronic right 
knee sprain is in order because it is reasonably probable 
that it is  proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he 
sustained injuries in combat which included wounds of the 
right thigh and right foot.  His service medical records do 
not reflect a right knee injury per se.  

In a September 1947 rating action the regional office granted 
service connection for residuals of the wounds of the 
veteran's right thigh and right foot. 

When the veteran was examined by the VA in February 1948 
various findings were made regarding his wound residuals.  It 
was indicated that his entire right leg showed a moderate 
muscular atrophy.  There was no reference to a right knee 
disability.  

When the veteran was examined by the VA in September 1987 
there was a loss of arch of the right foot and the foot was 
somewhat pronated.  He had generalized tenderness and 
soreness around the heel and ankle.  There was discoloration 
and residuals of varicose ulcers.  There was some limitation 
of ankle motion.  He had diminished peripheral pulses in the 
right leg and the dorsalis pedis and posterior tibial pulses 
were barely present.  The diagnosis was residuals of a wound 
of the right foot with fracture and osteomyelitis and pes 
planus and loss of motion of the right ankle.  

When the veteran was examined by the VA in December 1989 
various findings were made regarding his lower extremities.  
Range of motion of the right knee was from 0 degrees to 
130 degrees.  There was no instability of the knee.  The 
drawer sign and McMurray's sign were negative.  

When the veteran was examined by the VA in May 1992 it was 
noted that he had had an injury in 1945 that perforated his 
right thigh, shredding his right femoral artery and vein.  He 
then received a paravertebral block of the spine in an 
attempt to restore circulation but he developed numbness in 
the leg and began developing chronic osteomyelitis as well as 
chronic varicose ulceration in the lower extremity. Studies 
showed moderate arterial occlusive disease on the right and 
left arterial occlusive disease.  

At a VA general medical examination in March 1997 he 
complained of diminished circulation and a nonhealing ulcer, 
with pain involving the right lower leg and foot.  He 
ambulated with pain as well as a slight limp on the right 
leg.  There was a nonhealing wound on the medial aspect of 
the right ankle.  Pulsations were diminished on both legs, 
more so on the right.  The veteran was unable to walk far due 
to pain involving the right leg.  The diagnoses included 
right femoral artery and vein injury in 1945 with diminished 
arterial pulsations of the right leg and residual nonhealing 
wound of the right ankle and residuals of a wound of the 
right foot.  

At another VA examination in March 1997 his past medical 
history was reviewed in detail.  He was currently having 
problems with circulation and was in a Unna boot for venous 
ulcers.  He had problems with prolonged standing and walking, 
and used a cane to get around.  Physical examination of the 
right thigh showed evidence of  wounds on the anterior and 
posterior aspects.  The wounds were well healed without 
evidence of redness, swelling, induration or infection.  No 
muscle hernias were noted.  There was no damage to the bones 
of the thigh.  Examination of the foot showed an obvious 
deformity.  He had a valgus deformity and pes planus from the 
fractures.  There was no acute osteomyelitis.  There was pain 
and tenderness.  He was able to raise onto his toes and heels 
somewhat but those maneuvers were limited secondary to pain.  
The final diagnoses were residuals of wounds of the right 
thigh with muscle damage to Muscle Groups XII, XIV and XV and 
residuals of a wound of the right foot with fractures of the 
foot, osteomyelitis and a pes planus deformity.  

In a June 1997 rating action the regional office increased 
the evaluation for residuals of injury to the femoral artery 
with impairment of circulation of the right lower extremity 
from 50 percent to 60 percent.  The evaluations in effect for 
the remaining service-connected disabilities were confirmed 
and continued.  Entitlement to a total disability evaluation 
on the basis of individual unemployability was granted 
effective from October 1996.  

The veteran's service-connected disabilities in the June 1997 
rating action were listed as follows:  Residuals of an injury 
to the femoral artery with impairment of circulation of the 
right lower extremity, rated 60 percent disabling; residuals 
of a wound of the right thigh involving Muscle Groups XII, 
XIV and XV, rated 40 percent disabling; residuals of a wound 
of the right foot with fracture of the cuboid and cuneiform 
bones with healed osteomyelitis and pes planus, rated 
20 percent disabling; varicose veins of the right lower 
extremity with incompetence of superficial and deep venous 
system, rated 20 percent disabling; and defective hearing, 
rated 10 percent disabling.  The combined schedular rating 
for the service-connected disabilities was 90 percent.  

The veteran was again examined by the VA in July 1998.  It 
was noted that he had sustained wounds of the right thigh and 
right foot during service.  He complained of having severe 
venous stasis involving his right leg and had nonhealing 
ulcers.  He was very limited in terms of movement of his knee 
and ankle.  On physical examination various findings were 
recorded including venous stasis disease involving both lower 
extremities that was much more extensive on the right than on 
the left.  There was no active ulceration at the current 
time.  Strength was equal and good in the lower extremities.  
There appeared to be a limited range of motion within the 
right ankle joint.  The impressions included severe venous 
stasis disease involving the right lower extremity, probable 
bilateral superficial femoral artery occlusion and probable 
arthritic changes involving both lower extremities.  The 
examiner suggested an orthopedic evaluation to evaluate the 
impairment of the veteran's knee and ankle which he felt was 
probably related to his war injury. 

The veteran was afforded a VA orthopedic examination in July 
1998.  The inservice wounds to his right lower extremity were 
noted.  It was indicated that after service he continued to 
have problems mainly involving his right ankle and foot.  
Over the years he had developed a loss of his right foot 
longitudinal arch and developed prominent changes of chronic 
venous disease with bilateral pedal edema for which he used 
elastic stockings.  The veteran stated that he had developed 
mechanical low back pain and right knee pain many years after 
his injuries.  He felt that the back and knee problems were 
related to his abnormal walking pattern.  At the current time 
he walked with great effort and used a cane for assistance.  

On physical examination the veteran demonstrated a slow 
deliberate gait.  Examination of the right knee showed a good 
range of motion from 5 degrees of extension to 140 degrees of 
flexion.  There was no effusion.  The ligaments were normal.  
The legs, ankles and feet showed severe chronic venous 
disease with pigmentation changes involving the ankles and 
feet.  The right foot showed multiple prior incision scars 
from treatment for osteomyelitis.  There was a prominent 
flattened right foot, with a lesser left flat foot.  X-ray 
studies of the right knee were normal.  The diagnoses 
included chronic right knee sprain and status post right foot 
shrapnel wound with advanced degenerative joint disease of 
the tarsal joints, status post treatment for osteomyelitis 
and right flat foot.  The examiner commented that the 
veteran's serious wounds in 1945 that had produced major 
damage to his right ankle and foot.  He had had right foot 
osteomyelitis and currently showed post-traumatic 
degenerative joint disease of the right foot with loss of the 
longitudinal arch.  The examiner stated that in his opinion 
the low back condition began many years after the shrapnel 
injuries and was not service related.  The examiner further 
stated that the right knee symptoms also began many years 
after the military injuries and in his opinion were not 
service related.  

During the June 1999 Board video conference hearing the 
veteran maintained that he felt his right leg conditions had 
caused his right knee condition.  He stated that he had 
instability of his right knee and had had swelling or redness 
involving the knee.  He had difficulty straightening his 
right knee or bending the knee back and had difficulty with 
stairs.  He felt his right knee condition had been caused by 
his service-connected right lower extremity problems since he 
had partial fusion in his right ankle that did not permit him 
to walk without limping and his thigh musculature had been 
damaged by the shrapnel that had penetrated the thigh.  Much 
strain had been placed on his knee because of the way he 
walked.  Sometime in 1997 or 1998 a physician at the 
orthopedic department at the VA Medical Center Cincinnati had 
informed him that his right knee condition could be a result 
of the way he walked.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's service medical records do not 
reflect the presence of a right knee disability.  A right 
knee condition was initially medically demonstrated many 
years following the veteran's separation from military 
service.  Thus, service connection would not be warranted for 
a right knee disability on the basis of direct service 
incurrence.  The veteran has not maintained otherwise.  
Rather, he has asserted that service connection should be 
granted for his right knee disability as secondary to the 
service-connected disabilities involving his right lower 
extremity. 

The veteran has established service connection for residuals 
of a wound of his right thigh involving several muscle groups 
and residuals of a wound of the right foot with fractures of 
the cuboid and cuneiform bones that have resulted in 
osteomyelitis and pes planus.  He has also established 
service connection for residuals of an injury to the femoral 
artery with impairment of circulation of the right lower 
extremity and varicose veins of the right lower extremity 
with incompetence of the superficial and deep venous system.  
The combined rating for the service-connected disabilities is 
90 percent.  The veteran has also been granted a total rating 
based on individual unemployability due to his service-
connected disabilities.  

When the veteran was examined by the VA in July 1998 the 
examiner indicated that the impairment of the veteran's right 
knee was probably related to his war injuries.  The veteran 
was provided an orthopedic examination by the VA later that 
month and the diagnoses included right knee sprain.  The 
examiner noted that the right knee symptoms had begun many 
years after the veteran's military injuries and expressed an 
opinion that the right knee condition was not service 
related.  However, he did not offer an opinion as to whether 
there was any relationship between the veteran's current 
right knee condition and his service-connected disabilities 
involving the right lower extremity.  

In view of the nature and extent of the service-connected 
disabilities involving the veteran's right lower extremity as 
well as the opinion by the VA physician in July 1998 
reflecting a probable relationship of the right knee 
condition to the veteran's war injuries and the testimony 
presented by the veteran at the June 1999 video conference 
hearing, the Board concludes that the evidence is at least in 
equipoise regarding the claim for service connection for a 
right knee condition as secondary to the veteran's service-
connected disabilities.  The veteran must be given the 
benefit of the doubt in such cases.  Accordingly, under the 
circumstances, the Board concludes that service connection is 
in order for the veteran's current right knee condition as 
secondary to the service-connected disabilities involving his 
right lower extremity.  38 U.S.C.A. §§ 1110, 5107.  



ORDER

Entitlement to service connection for a right knee disability 
as secondary to the veteran's service-connected right lower 
extremity disabilities is established.  The appeal is 
granted.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

